NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                  IN THE DISTRICT COURT OF APPEAL
                                  OF FLORIDA
                                  SECOND DISTRICT

GEOFFREY STILWELL a/k/a           )
GEOFFREY A. STILWELL and          )
LORI T. STILWELL,                 )
                                  )
             Appellants,          )
                                  )
v.                                )    Case No. 2D17-1567
                                  )
THE BANK OF NEW YORK              )
MELLON f/k/a THE BANK OF NEW      )
YORK, as trustee for the          )
CERTIFICATE HOLDERS OF            )
CWALT, INC., ALTERNATIVE          )
LOAN TRUST 2005-42CB,             )
MORTGAGE PASS-THROUGH             )
CERTIFICATES, SERIES              )
2005-42CB; CARILLON               )
WOODS HOMEOWNERS'                 )
ASSOCIATION, INC.; PNC BANK,      )
NATIONAL ASSOCIATION,             )
f/k/a NATIONAL CITY BANK;         )
UNKNOWN TENANT #1;                )
UNKNOWN TENANT #2; and ANY        )
AND ALL UNKNOWN PARTIES           )
CLAIMING BY, THROUGH, UNDER,      )
AND AGAINST THE HEREIN            )
NAMED INDIVIDUAL                  )
DEFENDANT(S) WHO ARE NOT          )
KNOWN TO BE DEAD OR ALIVE,        )
WHETHER SAID UNKNOWN              )
PARTIES MAY CLAIM AN              )
INTEREST AS SPOUSES, HEIRS,       )
DEVISEES, GRANTEES, OR            )
OTHER CLAIMANTS,                  )
                                  )
             Appellees.           )
                                  )

Opinion filed October 3, 2018.
Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Lee County; Michael T. McHugh, Judge.

Geoffrey Stilwell and Lori T. Stilwell,
pro se.

Jacqueline Costoya of Kelley
Kronenberg, Fort Lauderdale, for
Appellee BONY Mellon.

No appearance for remaining Appellees.


PER CURIAM.


              Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-